JOSEPH J. MULLINS, Retired Circuit Judge.
Appellant, Jerry C. Collins, filed a petition in the Circuit Court of Escambia County for a writ of habeas corpus. The petition was, on motion by the state, dismissed without a hearing. The appellant appeals to this Court.
Appellant claims that he had been improperly sentenced in a case against him for escape in the first degree by the Circuit Court of Mobile County, Alabama.
We hold that the trial court did not err when it dismissed appellant’s petition for a writ of habeas corpus, because it appears from the face of the petition itself that the appellant is imprisoned under a sentence of the Circuit Court of Mobile County, Alabama, rendered on the 4th day of September, 1981, for the offense of escape in the first degree.
Habeas corpus is not the correct remedy to correct errors and irregularities in a trial, in a court of competent jurisdiction. Code Of Alabama, 1975, Sec. 15-21-8; Fields v. State, Ala.Cr.App. 407 So.2d 186; Luquire v. State, 42 Ala.App. 652, 177 So.2d 106; Ex Parte Barnes, 44 Ala.App. 329, 208 So.2d 238.
We have searched the record and are of the opinion that reversible error does not appear. The judgment of the trial court is due to be and is hereby affirmed.
The foregoing opinion was prepared by Honorable JOSEPH J. MULLINS, a retired Circuit Judge, serving as a Judge of this Court; his opinion is hereby adopted as that of the Court.
The judgment below is hereby affirmed.
AFFIRMED.
All the Judges concur.